Case 2:20-cr-00258-JAK Document 32 Filed 05/12/21 Page 1 of 21 Page ID #:126
Case 2:20-cr-00258-JAK Document 32 Filed 05/12/21 Page 2 of 21 Page ID #:127
Case 2:20-cr-00258-JAK Document 32 Filed 05/12/21 Page 3 of 21 Page ID #:128
Case 2:20-cr-00258-JAK Document 32 Filed 05/12/21 Page 4 of 21 Page ID #:129
Case 2:20-cr-00258-JAK Document 32 Filed 05/12/21 Page 5 of 21 Page ID #:130
Case 2:20-cr-00258-JAK Document 32 Filed 05/12/21 Page 6 of 21 Page ID #:131
Case 2:20-cr-00258-JAK Document 32 Filed 05/12/21 Page 7 of 21 Page ID #:132
Case 2:20-cr-00258-JAK Document 32 Filed 05/12/21 Page 8 of 21 Page ID #:133
Case 2:20-cr-00258-JAK Document 32 Filed 05/12/21 Page 9 of 21 Page ID #:134
Case 2:20-cr-00258-JAK Document 32 Filed 05/12/21 Page 10 of 21 Page ID #:135
Case 2:20-cr-00258-JAK Document 32 Filed 05/12/21 Page 11 of 21 Page ID #:136
Case 2:20-cr-00258-JAK Document 32 Filed 05/12/21 Page 12 of 21 Page ID #:137
Case 2:20-cr-00258-JAK Document 32 Filed 05/12/21 Page 13 of 21 Page ID #:138
Case 2:20-cr-00258-JAK Document 32 Filed 05/12/21 Page 14 of 21 Page ID #:139
Case 2:20-cr-00258-JAK Document 32 Filed 05/12/21 Page 15 of 21 Page ID #:140
Case 2:20-cr-00258-JAK Document 32 Filed 05/12/21 Page 16 of 21 Page ID #:141
Case 2:20-cr-00258-JAK Document 32 Filed 05/12/21 Page 17 of 21 Page ID #:142
Case 2:20-cr-00258-JAK Document 32 Filed 05/12/21 Page 18 of 21 Page ID #:143
Case 2:20-cr-00258-JAK Document 32 Filed 05/12/21 Page 19 of 21 Page ID #:144




                                                 05/12/2021
Case 2:20-cr-00258-JAK Document 32 Filed 05/12/21 Page 20 of 21 Page ID #:145
Case 2:20-cr-00258-JAK Document 32 Filed 05/12/21 Page 21 of 21 Page ID #:146
